Title: From Thomas Jefferson to James Cutbush, 15 July 1823
From: Jefferson, Thomas
To: Cutbush, James

Monto
July 15. 23I thank you, Sir, for the copy you have been so kind as to send me of your Lecture on the adulteration of food and other articles. I think it a work of great utility and such as ought to be in every family. common murders are committed on individuals only, but these wretches slay us by wholesale & with impunity. with my thanks accept the assurance of my great esteem & respectTh: J.